Citation Nr: 1209969	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether and new and material evidence has been presented to reopen a service connection claim for a cervical spine disorder.

2.  Whether and new and material evidence has been presented to reopen a service connection claim for a lumbar spine disorder.

3.  Whether and new and material evidence has been presented to reopen a service connection claim for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation based on the need for aid and attendance of another.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board finds that sufficient evidence has been presented to reopen the Veteran's service connection claims for a cervical spine, lumbar spine, and left hip disorder.  The merits of these reopened claims, as well as the Veteran's remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision issued in July 2007, the RO denied service connection for cervical spine, lumbar spine, and left hip disorders.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since July 2007, when presumed credible, raises a reasonable possibility of substantiating the Veteran's claims.  
 

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claims, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claims to Reopen

The Veteran's service connection claims for cervical spine, lumbar spine, and left hip disorder were initially denied by a July 2007 rating decision.  The Veteran failed to appeal this decision, thereby rendering it final. 
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the July 2007 rating decision, the RO initially denied the Veteran's service connection claims because the evidence of record failed to suggest that the Veteran's claimed conditions were attributable to service.  The evidence added to the record since this denial includes a November 2009 letter authored by a private physician in which the physician opines that the Veteran's current neck, back, and hip disorders are related to the Veteran's reported injuries sustained when completing jumps during his in-service airborne training.  Evidence previously of record refers to the Veteran's in-service airborne training.

Presuming this newly submitted medical opinion is premised on a credible account of in-service events, the evidence raises a reasonable probability of substantiating the Veteran's claims, as it provides a medical nexus between the Veteran's current disorders and service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  As such, the Board finds that this evidence is both new and material, and the Veteran's service connection claims for cervical spine, lumbar spine, and left hip disorders are reopened.


ORDER

New and material evidence having been presented, the claim of service connection for a cervical spine disorder is reopened. 

New and material evidence having been presented, the claim of service connection for a lumbar spine disorder is reopened.

New and material evidence having been presented, the claim of service connection for a left hip disorder is reopened.


REMAND

As referenced above, a November 2009 letter from a private physician chronicles the Veteran's reports of an in-service jump injury, during which he reportedly injured his back and left leg.  The Veteran further reported engaging in routine heavy lifting as part of his service-related duties.  Based on this history, the physician characterized the Veteran's in-service back trauma as the catalyst for a chronic inflammatory condition resulting in degenerative disease of his back, neck, hips, and ankles.  The physician further opined that the Veteran's reported in-service left leg injury caused uneven weight bearing, which in turn contributed to the Veteran's lumbar and cervical disorders.  Furthermore, the physician opined that the Veteran's service-related orthopedic disorders have resulted in "emotional problems."

The Board notes that this letter suggests evidence of service-related current cervical, shoulder, lumbar, hip, ankle, and psychiatric disorders.  However, as the opinion was not rendered after a review of the Veteran's claims file, to include his service treatment records and documented post-service history of treatment for his claimed maladies, a VA examination and related medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Specifically, while the private medical opinion reflects consideration of the Veteran's report of in-service injuries sustained during airborne training jumps and when performing tasks requiring routine heavy-lifting, it does not consider the large gap between the Veteran's service and his first post-service treatment for his claimed conditions, nor the Veteran's complaints as documented in his service treatment records.  

Specifically, the Veteran's service treatment records reflect his complaint of left ankle and foot pain after an in-service jump (but no back pain) and his report of difficulty sleeping on separation from service, which one might characterize as a psychiatric symptom.  Moreover, no back or left leg abnormalities were assessed on separation from service, and the Veteran did not report any related symptomatology when completing his separation medical history report.  Furthermore, the Veteran's first post-service treatment of record for lower back pain is in 1996; psychiatric complaint in 2002; cervical pain in 2003 (at which time he reported the onset of neck pain in 2002); bilateral hip pain in 2003; shoulder pain in 2006; and ankle pain in 2009. 

Accordingly, comprehensive orthopedic and psychiatric medical opinions, predicated upon a relevant examination of the Veteran and a review of his claims file, should be obtained.  The Board notes that no such VA examination or related medical opinion are of record, as the VA examination of record was provided in conjunction with the Veteran's claim seeking a special monthly pension based on the need for aid and attendance of another.

Additionally, the Veteran's outstanding VA treatment records should be obtained and associated with his claims file.  

The Board further notes that the Veteran does not have any service-connected disabilities.  Therefore, the Veteran's claim seeking a TDIU and special monthly compensation based on the need for aid and attendance of another necessarily turns on the resolution of this appeal.  Accordingly, the Board finds that these issues are inextricably intertwined with the Veteran's claims being remanded below; thus, adjudication of these issues is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from July 2007 to the present.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the potential relationship between any currently-diagnosed cervical spine, lumbar spine, shoulder, hip, and ankle disorders and service.

The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's service treatment records reflecting his in-service left foot and ankle complaints after an in-service jump, reported maladies on separation from service, and first post-service treatment for back pain in 1996, neck pain and hip pain in 2003, shoulder pain in 2006, and ankle pain in 2009.

The examiner should also review the November 2009 letter from Dr. Ortiz reflecting her medical opinion regarding the etiology of the Veteran's claimed conditions.

After conducting a relevant physical examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently-diagnosed cervical, lumbar, hip, shoulder, or ankle disorders had their initial onset in or are otherwise related to service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached without resorting to mere speculation, an explanation as to why that is so should be provided, to include a recitation of the missing information necessary to render a non-speculative opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the potential relationship between any currently-diagnosed acquired psychiatric disorder and service.

The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's reported difficulty sleeping on separation from service, and first post-service treatment for anxiety in 2002.  

The examiner should also review the November 2009 letter from Dr. Ortiz reflecting her medical opinion regarding the etiology of the Veteran's "emotional problems," namely that they result from his orthopedic conditions.

After conducting a relevant psychiatric examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently-diagnosed acquired psychiatric disorder had its initial onset in service or is otherwise related to service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached without resorting to mere speculation, an explanation as to why that is so should be included, to include a recitation of the missing information necessary to render a non-speculative opinion.

4.  Thereafter, the Veteran's cervical spine, lumbar spine, shoulder, hip, and ankle service connection claims, as well as the Veteran's TDIU claim and claim for special monthly compensation for aid and attendance, should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


